DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6 and 8 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Arai et al., U.S. Pre Grant Publication 2015/0184333.

	Regarding claim 1, Arai discloses in paragraph 0183 a carbon fiber sheet and a carbon fiber reinforced composite.  Paragraph 0181 discloses a sizing agent applied onto carbon fibers.  Paragraph 0164 discloses that the sizing agent can include epoxy.  Paragraph 0176 discloses that sizing agent-coated carbon fibers are cut into 20-mm pieces.  Paragraph 0283 discloses a carbon fiber reinforced composite material comprising sizing agent-coated carbon fiber bundles with a thermosetting resin.  Paragraphs 0296-0297 discloses applying [spraying] a first resin into contact with one or both sides of a plurality of carbon fibers arranged in a sheet shape to 

	Regarding claim 2, paragraph 0164 discloses that the sizing agent includes epoxy.  Paragraph 0194 discloses that the resin can include epoxy.  Paragraphs 0296-0297 discloses applying [spraying] a first resin into contact with one or both sides of a plurality of carbon fibers arranged in a sheet shape to impregnate the carbon fibers with the first resin [prepreg] and then applying a second resin onto one or both sides of the prepreg.


	Regarding claim 5, paragraph 0170 discloses the coating of carbon fibers with a sizing solution wherein a throttle [storage tank] controlled the amount of sizing agent. Applicant’s claim does not provide any specificity to the storage tank.   Paragraph 0169 discloses a method of applying a sizing agent onto carbon fibers by immersing carbon fibers in a sizing liquid through a roller.  Paragraph 0176 discloses that sizing agent-coated carbon fibers are cut into 20-mm pieces. In order to cut the sizing agent-coated carbon fibers, it is implied disclosure that a cutting device is used as Applicant has not provided any specificity to the cutting device.  Paragraph 0164 discloses that the sizing agent includes epoxy.  Paragraph 0194 discloses that the resin can include epoxy.  Paragraphs 0296-0297 discloses applying [spraying] a first resin into contact with one or both sides of a plurality of carbon fibers arranged in a sheet shape to impregnate the carbon fibers with the first resin [prepreg] and then applying a second resin onto one or both sides of the prepreg.

	Regarding claim 6, paragraph 0164 discloses that the sizing agent includes epoxy.  Paragraph 0194 discloses that the resin can include epoxy.  Paragraphs 0296-0297 discloses applying [spraying] a first resin into contact with one or both sides of a plurality of carbon fibers arranged in a sheet shape to impregnate the carbon fibers with the first resin [prepreg] and then applying a second resin onto one or both sides of the prepreg.

	Regarding claim 8, paragraphs 0171-0172 discloses that after coating the carbon fibers with a sizing the carbon fibers are heated by microwave irradiation [furnace] to dry the carbon fibers.  Paragraphs 0283-0284 disclose preparing the prepreg [sheet] by use of an oven.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al., U.S. Pre Grant Publication 2015/0184333.
	Arai, above, remains relied upon for claim 1.

	Regarding claim 4, paragraph 0168 discloses that the sizing agent is present in the amount of from 0.2% by mass to 20% by mass.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 3 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a method of manufacturing a carbon fiber sheet molding compound as recited in claim 1, further comprising wherein the sizing agent is performed in such a state in which the carbon fiber is spread to be 1.2 to 5 times as wide as an original width thereof as recited in claim 3.  The closest prior art, Arai et al., U.S. Pre Grant Publication 2015/0184333, teaches in paragraph 0183 a carbon fiber sheet and a carbon fiber reinforced composite.  Paragraph 0181 discloses a sizing agent applied onto carbon fibers.  Paragraph 0164 discloses that the sizing agent can include epoxy.  Paragraph 0176 discloses that sizing agent-coated carbon fibers are cut into 20-mm pieces.  Paragraph 0283 discloses a carbon fiber reinforced composite material comprising sizing agent-coated carbon fiber bundles with a thermosetting resin.  Paragraphs 0296-0297 discloses applying [spraying] a first resin into contact with one or both sides of a plurality of carbon fibers arranged in a sheet shape to impregnate the carbon fibers with the first resin [prepreg] and then applying a second resin onto one or both sides of the prepreg.  Paragraph 0194 discloses that the thermosetting resin can include epoxy resins.  The sizing agent, first resin film and second resin film include epoxy.  Arai fails to teach or offer a suggestion of the carbon fiber being spread to be 1.2 to 5 times as wide as an original width during sizing treatment.
	Applicant claims an apparatus for manufacturing a carbon fiber sheet molding compound as recited in claim 5, further including the storage tank including a plurality of rollers and the plurality of rollers being arranged alternately vertically one above another in a depth direction of the storage tank.  The closest prior art, Arai et al., U.S. Pre Grant Publication 2015/0184333, teaches in paragraph 0183 a carbon fiber sheet and a carbon fiber reinforced composite.  Paragraph 0181 discloses a sizing agent applied onto carbon fibers.  Paragraph 0164 discloses that the sizing agent can include epoxy.  Paragraph 0176 discloses that sizing agent-coated carbon fibers are cut into 20-mm pieces.  Paragraph 0283 discloses a carbon fiber reinforced composite material comprising sizing agent-coated carbon fiber bundles with a thermosetting resin.  Paragraphs 0296-0297 discloses applying [spraying] a first resin into contact with one or both sides of a plurality of carbon fibers arranged in a sheet shape to impregnate the carbon fibers with the first resin [prepreg] and then applying a second resin onto one or both sides of the prepreg.  Paragraph 0194 discloses that the thermosetting resin can include epoxy resins.  The sizing agent, first resin film and second resin film include epoxy.  Arai fails to teach or offer a suggestion of the storage tank including a plurality of rollers and the plurality of rollers being arranged alternately vertically one above another in a depth direction of the storage tank.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786